Landón, J.
Section 282 of the Penal Code declares that “ A person who takes a female under the age of sixteen years for the purpose of prostitution or sexual intercourse. . . . is guilty of abduction.”
The indictment charges that the defendant did . . take
such female, for the purposes of prostitution and sexual intercourse.”
The defendant demurred, alleging for grounds that two offenses were charged in the count. The demurrer was properly overruled. The taking with either purpose constitutes one offense. To charge two offenses, two takings must be charged, which was not done. It was not improper to charge the one taking for both purposes and give proof of either.
Under the Code of Criminal Procedure (§ 279) two counts might have been framed, charging the same taking, in each but with one purpose in one count and the other purpose in the other, but it is not commanded; and it is obvious that two such counts might have left it doubtful, as now it is not, whether two crimes were intended to be charged or only one.
That the defendant took the prosecutrix away from her home in a surreptitous manner is abundantly proved. That he proceeded with her to a house in company with his confederate, where their conduct and account given of the girl, caused their exclusion is also shown.
That the defendant then, at eleven o’clock at night, proceeded with the girl to a hay-stack or bam, where his confederate left him and the girl alone, and that the defendant there and at other places where they went during the following ten days, had illicit intercourse with her, is also shown.
Some testimony, but not very conclusive, was given respecting an intended marriage. Eo intimation was given that the girl was previously unchaste.
The circumstances are detailed in the evidence, and it was peculiarly a case for the jury to deduce from all the facts *590the proper conclusions, both with respect to the act-of ■ taking and the purpose with which it was done.
We do not think the jury erred in coming to the conclusion that the defendant, before he took the girl, marked her for an easy victim, and acted with the purpose which he accomplished
The defendant urges that the case is like that of People v. Plath (4 N. Y. Crim. Rep. 53; 100 N. Y. 590). The conclusion that the girl was taken for the purposes of sexual intercourse, does not here rest upon the single fact that such intercourse was permitted. That is but the culminating fact to which the antecedent acts of defendant plainly point.
The prosecutrix is here corroborated in nearly every essential particular by the confederate of the defendant, and also by the circumstances proved by other witnesses.
She is not in any legal sense the accomplice of defendant since she could not be indicted for abduction under the statute. People v. Vedder, 3 N. Y. Crim. Rep. 32; 98 N. Y. 630.
The Penal Code (§ 283) declares that no conviction can be had for abduction, upon the testimony of the female abducted, unsupported by other evidence. Other evidence was given by defendant’s confederate, and though he may be an accomplice, the law allows him to testify and give the “other evidence.” But the essential facts of the taking and the intercourse are corroborated by other witnesses. The purpose of the defendant must be inferred from all the transactions, and there does not appear to be much doubt as to them.
The requests to charge were much too'broad, and the exceptions to the refusals of the court cannot be sustained.
Conviction and judgment affirmed.
Bocees, P. J., and Peceham, J., concur. ■